Order, Supreme Court, New York County (Leland DeGrasse, J.), entered May 17, 1999, and ensuing judgment, same court and Justice, entered May 21, 1999, which, inter alia, granted plaintiffs motion to confirm the report of the Special Referee and awarded plaintiff attorneys’ fees and costs against appellant John Umana in the amount of $2,888.73, unanimously affirmed, with costs.
The IAS Court properly confirmed the report and recommendation of the Special Referee as his findings were supported by the record (Matter of Mayer v National Arts Club, 223 AD2d 440, lv denied 88 NY2d 802). Appellant was provided with an opportunity to be heard at the hearing and the judgment was properly entered (see, CPLR 5016 [a]). We have considered appellant’s remaining contentions, some of which were raised and rejected in prior appeals by defendant Siegel to this Court (see, Rettew Assocs. v Siegel, 260 AD2d 282, lv dismissed 93 NY2d 1038), and find them unavailing. Concur — Williams, J. P., Tom, Mazzarelli, Andrias and Buckley, JJ.